DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final office action is responsive to the RCE filed on 07/14/2021.
Claims 15-28 are pending.

Response to Amendment

Applicant has amended independent claims 15 include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1-14, 29-34 have been cancelled by the Applicant.



Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
 	Claim 15 recites features for a mobile device that comprise a location and antenna direction. It is unclear if the location and antenna direction is for the mobile device or virtualization device.
 	Claim 15 recites radio application with radio stack. It is unclear what constitutes the radio stack.
 	Claim 23 recites a manager and status of resources without clearly reciting what constitutes the manager and if it is in the VM or virtualization layer or outside the device and what constitutes the resources. 
 	Claim 15 recites radio applications while claim 27 recites guest application. It is unclear if the both application are referring to same or different application. 




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15-25, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GopalaKrishnan et al. (US Pub. No. 2011/0321065 A1, hereafter GopalaKrishnan) in view of Chapin et al. (US Pub. No. 2009/0170472 A1, hereafter Chapin) and further in view of Oh (US Pub. No. 2009/0040997 A1, hereafter Oh) and further in view of Matsumoto et al. (US Pub. No. 2004/0147256 A1, hereafter Matsumoto).
GopalaKrishnan, Chapin and Oh were cited in the last office action and IDS filed 03/13/2019.
Highlighted claim elements are missing from the respective cited prior arts.

As per claim 15, GopalaKrishnan teaches the invention substantially as claimed including a device comprising: 
a processor (fig 1 108); and 
a memory coupled with the processor (fig 10 108 1004), the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising (fig 10 108 1004 1006): 
creating a first virtual machine comprising a first virtual radio application with a first radio stack and a corresponding first operating system (fig 3 VM 114-1 virtual radio 316-1 fig 10 VM specific virtual radio configuration and context parameter 1018 OS logic 1012 [0138] operating system logic within a virtual machine [0064] wireless NIC, MAC layer, physical layer, wireless transceiver [0066] host wireless NIC driver, virtual instance of radio 314); 
creating a second virtual machine comprising a second virtual radio application with a second radio stack and a corresponding second operating system (fig 3 VM 114-n virtual radio 316-n fig 10 VM specific virtual radio configuration and context parameter 1018 OS logic 1012 [0138] operating system logic within a virtual machine [0064] wireless NIC, MAC layer, physical layer, wireless transceiver [0066] host wireless NIC driver, virtual instance of radio 314), wherein the first virtual machine and the second virtual machine are logically separate and distinct (fig 3 VM 114-1… VM 114-n [0029] each of VMs 114-1 through 114-n to separately configure and access physical device 104. [0066] host wireless NIC driver, virtual instance of radio 314); 
multiplexing a first wireless signal for the first virtual machine (fig 3 VM 114-1 wireless NIC driver 320-1 virtual radio 316-1) and a second wireless signal for the second virtual machine(fig 3 VM 114-n wireless NIC driver 320-n virtual radio 316-n), via a virtualization layer (fig 3 VMM 112 virtualization augmentation system 118 [0031] VA system implemented within and/or outside VMM, fig 2 Tx/Rx messages and configuration controls to/from VMMs/VMs fig 6 Rx/Tx [0034] synthesize control/configuration commands such as selects/disregards from VMs [0035] selective application of VM specific parameters multiplexer 206 [0061] VMs, access, time-multiplexed [0067] consolidate controls from VMs [0006] [0041] [0107] [0140] configure multiple VM-specific virtual radios), based on a polyphase approach, wherein: 
the virtualization layer is communicatively connected with the first virtual machine and the second virtual machine (fig 3 VM 114-1 VM 114-n wireless NIC driver 320-1…n VMM 122), 
the wireless signals are received from (fig 6 Rx Tx fig 7 receive/transmit, packet, VM-specific connection/configuration 706 [0086] wireless NIC, reconfigurable for multiple VM and configured to differentiate among the VMs with respect to configuration control and data traffic [0061] transmit/receive messages between VMs) the first virtual machine (fig 3 VM 114-1 wireless NIC driver 320-1 virtual radio 316-1) and the second virtual machine (fig 3 VM 114-n wireless NIC driver 320-n virtual radio 316-n); 
the first wireless signal operates in a first frequency band, and the second wireless signal operates in a second frequency band that is different that the first frequency band; 
communicating the wireless signals to a single radio antenna of the device, wherein the single radio antenna is the sole antenna for use of the first virtual radio application (fig 3 virtual radio 316-1 fig 2 Tx/Rx messages and configuration controls to/from VMMs/VMs fig 6 Rx/Tx) and the second virtual radio application (fig 3 virtual radio 316-n fig 2 Tx/Rx messages and configuration controls to/from VMMs/VMs fig 6 Rx/Tx); and
configuring the device based on a request by an application service provider, wherein the request comprises features for a mobile device that comprise a location and an antenna direction ([0081] configuration parameter, reconfiguring physical device [0038]-[0056]).

GopalaKrishnan doesn’t specifically teach multiplexing based on a polyphase approach, the first wireless signal operates in a first frequency band, and the second wireless signal operates in a second frequency band that is different that the first frequency band;  and communicating the wireless signals to a single radio antenna of the device, wherein the single radio antenna is the sole antenna for use of the first virtual radio application and the second virtual radio application, configuring the device based 
Chapin, however, teaches multiplexing based on a polyphase approach, the first wireless signal operates in a first frequency band (fig 1B virtual environment A GSM app 110 [0019] application, executing, different virtual machine,  different frequency band [0025] [0053] Different software applications 104 can support different communications protocols and use different portions of the RF spectrum [0093] carrier, wireless spectrum frequency), and the second wireless signal operates in a second frequency band that is different that the first frequency band ([0019] application, executing, different virtual machine,  different frequency band [0025] [0053] Different software applications 104 can support different communications protocols and use different portions of the RF spectrum [0093] carrier, wireless spectrum frequency fig 1B virtual environment B CDMA app 110);  and communicating the wireless signals to a single radio antenna of the device, wherein the single radio antenna is the sole antenna for use of the first virtual radio application and the second virtual radio application ([0020] an antenna is shared among different virtual machines [0025] fig 1B 26a/b/c-104a/b/c-110/112/114 [0117] single shared antenna), configuring the device based on a request by an application service provider, wherein the request comprises features for a mobile device that comprise a location and an antenna direction ([0017] instruction, reconfigure, application, shared processing platform, received, request received from carrier operational support system [0128] requested reconfiguration is implemented ).

It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of GopalaKrishnan with the teachings of Chapin of different virtual environment executing different application using different frequency and using single shared antenna among different virtual machine running different application using different communication protocol, configuring the device based on request from carrier OSS to improve efficiency and allow different virtual machine  using different application operating at different frequency and communicating the wireless signals to a single radio antenna of the device, wherein the single radio antenna is the sole antenna for use of the first virtual radio application and the second virtual radio application, configuring the device based on a request by an application service provider to the method of GopalaKrishnan as in the instant invention.

GopalaKrishnan and Chapin, in combination, do not specifically teach multiplexing based on a polyphase approach, and wherein the request comprises features for a mobile device that comprise a location and an antenna direction.

Oh, however, teaches multiplexing based on a polyphase approach ([0748] converts a time domain audio signal into a frequency domain audio signal using 32-channel polyphase analysis filter [0747] fig 87 polyphase filter 8700/8706 multiplexer 8703/8712).

It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of GopalaKrishnan and Chapin with the teachings of Oh of encoding using polyphase filter and multiplexer to improve efficiency and allow multiplexing based on a polyphase approach to the method of GopalaKrishnan and Chapin as in the instant invention.

GopalaKrishnan, Chapin and Oh in combination do not specifically teach wherein the request comprises features for a mobile device that comprise a location and an antenna direction.
Masumoto, however, teaches wherein the request comprises features for a mobile device that comprise a location and an antenna direction ([0008] request, applicant, wireless communication service, service provider, antenna, user side, receiving data relating to emplacement, sent from the applicant, acquiring emplacement information, height over the ground, direction of the antenna, side of the applicant).
It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of GopalaKrishnan, Chapin and Oh with the teachings of Matsumoto of request from applicant for utilizing service by means of service provider comprising emplacement data including height over the ground and direction of the antenna to improve efficiency and allow the request comprises features for a mobile device that comprise a location and an antenna direction to the method of GopalaKrishnan, Chapin and Oh as in the instant invention.




As per claim 16, GopalaKrishnan teaches the operations further comprising creating a third virtual machine comprises a spectrum analyzer application (fig 3 VM 114-n virtual radio 316-n).  
Oh teaches remaining claim elements of a spectrum analyzer application ([0698] FFT unit, Fourier transform, digital audio signal and output the spectrum, compares and select maximum spectrum).

As per claim 17, Oh teaches the polyphase approach comprises the use of a polyphase synthesis multiplexer and a polyphase channelizer ([0748] converts a time domain audio signal into a frequency domain audio signal using 32-channel polyphase analysis filter [0747] fig 7 polyphase filter 8700/8706 multiplexer 8703/8712 [0011] service multiplexer, multiplex mobile service data [0022] perform inverse polyphase filter process, converts the dequanitized audio data into the time-domain signal [0698] selected maximum spectrum for each of the sub bands). 
 
As per claim 18, GopalaKrishnan teaches the first virtual machine sends a request of a first spectral mask to the virtualization layer (fig 4 VM 114 VMM 112 message and controls tagged with VM ID 310 virtualization augmented wireless host device driver 312).  
Oh teaches remaining claim elements of request of a spectral mask ([0654] parameter, received, signal include spectral bands replication [0698] selected maximum spectrum for each of the sub bands).

As per claim 19, GopalaKrishnan teaches the virtualization layer (fig 3 VMM 112) is communicatively connected with the first virtual machine by a first private bridge (fig 3 VM 114-1 wireless NIC driver 320-1) and the second virtual machine by a second private bridge (fig 3 VM 114-n wireless NIC driver 320-n).  

As per claim 20, GopalaKrishnan teaches the virtualization layer comprises a physical virtualization layer (fig 1 VMM 112 [0003] abstraction of resources).  

As per claim 21, GopalaKrishnan teaches the virtualization layer allocates resources based on a first request from the first virtual machine and a second request from the second virtual machine ([0003] VMM, arbitrate, access to resources, computer system, amongst guest operating system, virtual interface or an abstraction of the resource). 

As per claim 22, GopalaKrishnan teaches providing, at run-time, a choice between naive complex-multiplication and the polyphase approach (fig 4 VMM 112 virtualization augmented wireless host device 312 fig2 VM 1…VM n parameters multiplexer 206 unified control engine 202 [0034]).
Oh teaches remaining claim elements of polyphase approach (fig 87 polyphase filter 8700/8706 multiplexer 8703/8712).

As per claim 23, Chapin teaches the device provides a manager device a status of resources on the device ([0060] carrier OSS and host OSS 36 communicates with a supervisor, monitors, hardware configurations and status of the base station).  

As per claim 24, Chapin teaches the second virtual radio application is at least one of Global System for Mobile Communication (GSM), Long-Term Evolution (LTE), and Worldwide Interporability for Micorwave Access (WiMax) (fig 1B GSM APP 110 104 26a).  

As per claim 25, GopalaKrishnan teaches the first virtual radio application is a spectrum analyzer application that detects interference sources (fig 4 VM 114 virtual radio 316 [0106] configuration controls, process device initialization control, avoid potential conflicting device initialization).  
Oh teaches remaining claim elements of a spectrum analyzer application ([0698] FFT unit, Fourier transform, digital audio signal and output the spectrum, compares and select maximum spectrum).
Chapin also teaches claim elements of detects interference sources ([0019] supervisor determines whether conflict with other virtual machine, different virtual machines uses different frequency bands [0020] determine, modifying, number of channels allocated, communication protocol/application with generate conflict).


As per claim 27, Oh teaches the device comprises a demultiplexer (fig 15 demultiplexer 210) that tracks frequency and bandwidth parameters of guest applications ([0151] plurality of transmitter has different frequencies) in order to check whether data is delivered to a correct virtual machine of the device ([0181] demultiplexer, identify whether the received packet corresponds to main service data packet, mobile service data packet or a null data packet).  

Chapin teaches remaining claim elements of tracks bandwidth parameter of guest application ([0093] control, bandwidth, filter settings [0094] independently controlled frequency and bandwidth).

Claim 26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GopalaKrishnan in view of Chapin and further in view of Oh and further in view of Matsumoto, as applied to above claims and further in view of Marc Anthony Padilla (NPL: Dissertation - FM Demodulators in Software Defined Radio using FPGAs with Rapid Prototyping, 2011, Brigham Young University, hereafter Padilla).
Padilla was cited in the last office action and IDS filed on 03/13/2019

As per claim 26, Oh teaches polyphase approach when processing the wireless signal ([0747] fig 87 polyphase filter 8700/8706 multiplexer 8703/8712).
GopalaKrishnan, Chapin and Oh, in combination, do not specifically teach a bit error rate less than 4.5E-06.
Padilla, however, teaches polyphase approach provides a bit error rate less than 4.5E-06 when processing the wireless signals (2.3.6 polyphase channelizer, page 15-16; fig 3.4 bit error rate 100-10-8).
 	It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of GopalaKrishnan, Chapin, oh and Matsumoto with the teachings of Padilla of bit error rate less than 10-8 to improve efficiency and allow a bit error rate less than 4.5E-06 when processing the wireless signals to the method of   GopalaKrishnan, Chapin, oh and Matsumoto as in the instant invention.


Claim 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GopalaKrishnan in view of Chapin and further in view of Oh, and further in view of Matsumoto, as applied to above claims and further in view of WirelessInnovationForum (NPL: Quantifying the Benefits of Cognitive Radio, 2010, The Software Defined Radio 2010, The Software Defined Radio Forum Inc, hereafter WirelessInnovationForum)
WirelessInnovationForum was cited in the IDS filed on 03/13/2019.


As per claim 28, GopalaKrishnan teaches creating a third virtual machine comprising a third virtual radio application with a third radio stack and a corresponding third operating system (fig 3 VM 114-n virtual radio 316-n fig 10 VM specific virtual radio configuration and context parameter 1018 OS logic 1012 [0138] operating system logic within a virtual machine [0064] wireless NIC, MAC layer, physical layer, wireless transceiver [0066] host wireless NIC driver, virtual instance of radio 314), wherein the third virtual machine (fig 3 VM 114-n virtual radio 316-n) is a sensor that provides information about interfering signals that are degrading the performance of the first virtual radio application (fig 3 VM 114-1 virtual radio 316-1) or the second virtual radio application (fig 3 VM 114-n virtual radio 316-n).  

GopalaKrishnan doesn’t specifically teach wherein the third virtual machine is a sensor that provides information about interfering signals that are degrading the performance.

Chapin, however, teaches that provides information about interfering signals that are degrading the performance ([0019] determines whether conflict with other virtual machine, different virtual machines uses different frequency bands [0020] determine, modifying, number of channels allocated, communication protocol/application with generate conflict).

GopalaKrishnan, Chapin, Oh and Matsumoto, in combination, do not specifically teach third virtual machine is a sensor that provides information about interfering signals.

WirelessInnovationForum, however, teaches third virtual machine is a sensor that provides information about interfering signals (page 137: A-4 cognitive radio is a software radio equipped with sensor and software that allow it is perceived operating environment and learn from that experience).

It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of GopalaKrishnan, Chapin, Oh and Matsumoto with the teachings of WirelessInnovationForum of software radio equipped with sensor and software that allow it is perceived operating environment to improve efficiency and allow efficiency and allow third virtual machine is a sensor that provides information about interfering signals to the method of   GopalaKrishnan, Oh Chapin, and Matsumoto as in the instant invention.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Response to Arguments


The previous objections to the specification have been withdrawn. 
Some of the previous objections under 35 USC 112(b) have been maintained.
The previous objections under 35 USC 101 have been withdrawn.
Applicant's arguments filed on 07/14/2021 have been fully considered but they are moot in view of new ground of rejection. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tofighbakhsh (US Pub. No. 2011/0088028 A1) teaches mobile point-of-presence for on demand network client services and security.
Karjalainen; Antti (US 2011/0039579 A1) teaches position-dependent connectivity management.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195